Question Time (Council)
The next item is Question Time (B6-0484/2008).
The following questions are addressed to the Council.
Subject: Christians in Turkey: Mor Gabriel monastery
What is the Council's opinion of the situation of Christian minorities in Turkey, and in particular the current state of the dispute about the partial expropriation of the Mor Gabriel monastery in Eastern Turkey?
Madam President, may I reply to Mrs Harkin by telling her that the Council attaches great importance, as it has demonstrated on several occasions, to the question of religious freedom in Turkey.
The specific case to which Mrs Harkin refers is still under examination by the Turkish courts, and it is not for me to comment at this stage, but we are monitoring this case very closely.
In general terms, your question relates to religious freedom in Turkey. This is a very important subject, and there is an urgent need for Turkey to make progress and adopt concrete measures with a view to establishing a proper judicial framework. These matters are constantly being raised by the European Union in the context of its dialogue with Turkey and were specifically addressed at the last meeting of the EU-Turkey Association Council on 27 May 2008. On that occasion, while noting the Turkish Government's declared intention and renewed undertaking to pursue the reform process and tackle the existing shortcomings, the European Union emphasised the need for such undertakings to be translated quickly into effective concrete measures.
Some advances are observable: Turkey has taken action, for example by adopting amendments to the law governing foundations in February 2008. Thanks to these amendments, the ban on foreigners establishing foundations in Turkey has been lifted, and the principle of reciprocity now applies.
In spite of these commendable features of the law governing foundations, however, there is still a need to resolve the numerous difficulties that religious communities and minorities continue to experience, particularly as regards their legal status and, I must stress, their property rights.
Accordingly, the question of religious freedom was raised once again in the framework of the political dialogue at the ministerial meeting in Brussels on 15 September, and the Council can assure Mrs Harkin that it will continue to monitor very closely the issue of religious freedom, including the implementation of the new law governing foundations, and that it will raise this matter with the Turkish authorities at every level at which it sees fit to do so.
Unfortunately, I have just learned that Mr Posselt actually asked the question. That is not what I had on my sheet of paper, and I do apologise, Madam President.
(DE) I am much obliged to the President-in-Office of the Council. That was my question. Thank you for the very good reply. France has traditionally had a long-standing connection with Christians in the Near and Middle East. I would like to ask an additional question. In addition to its religious function, Mor Gabriel is the cultural and economic centre of the Assyrian Christian minority in the region. What is the Council doing to protect this minority, whose existence is under threat? What is the Council's stance on building churches - which continues to be very difficult in Turkey - as far as other Christian communities are concerned?
- (FR) Madam President, let me begin by offering my sincere apologies to Mr Posselt for my inadvertent error. I hope he did not take it personally. In answer to his question, we are extremely vigilant, as I said in my initial remarks, on the exercise of religious freedom in Turkey, as in other countries, and on the guarantees given by national authorities, especially with regard to minorities.
In Turkey, as in some other countries, the minorities happen to be Christian, and, as Mr Posselt indicated, we are particularly watchful in these instances. The case of the Mor Gabriel monastery is pending, and we shall have to await the judgment regarding that monastery.
As far as our dialogues with the Turkish authorities are concerned, as part of the negotiations on what we call the revised Accession Partnership for Turkey, it is very clear that everything relating to fundamental freedoms, to religious freedom, and to the need to take the measures required to establish a climate of tolerance in which full respect for religious freedom can be guaranteed, has been raised and is at the heart of our dialogue with the Turkish authorities. I should like to reaffirm that, Mr Posselt.
(DE) Mr President-in-Office of the Council, problems with Christian churches are not restricted to Turkey itself, but are also to be found in the north-east of the divided island of Cyprus.
Are discussions taking place on this issue at Council level and, in particular, are there any actions involving Turkey in order to ensure that it uses the influence that it undoubtedly has in this area in the correct way?
I would like to direct the Minister's attention to the sustained campaign against the very tiny Protestant community in Turkey, epitomised at present by the farcical trial which has been going on for some months of two young men - Turan Topal and Hakan Taştan - who have been on trial charged with insulting Turkishness. Their crime, apparently, is the practising of their religion. With such a view of freedom of religion, is it not clear that Turkey has a very long way to go indeed before it meets the basic standards of human rights and of freedom of religion?
- (FR) Madam President, in answer to Mr Rack's question, we are, of course, well aware of the strong Turkish influence on the northern part of Cyprus, and we shall raise these problems. As you know, a delegation of elected representatives from Northern Cyprus will be visiting the European Parliament on Thursday, and that will be an opportunity to express our deep concern about these matters.
Let me reassure Mr Allister by telling him that we naturally monitor the fate of all confessions, and I thank him for reporting the case of these two young men from the Protestant community who have indeed been subjected to threats or aggression because of their religious beliefs. We shall therefore bring this point to the attention of the Turkish authorities, Mr Allister.
Subject: New migratory pressures on Europe
In recent weeks an increase has been felt in the migratory pressure on the Mediterranean countries of the European Union.
Is the Council considering new diplomatic measures or other types of action to help those countries hold back the fresh wave of illegal immigration currently affecting that area?
President-in-Office of the Council. - (FR) Madam President, in reply to Mr Ortega, if I am not mistaken, but you have already helped me with this, Madam President, the migratory policy that the European Union intends to implement is based on a principle of solidarity, solidarity between the Member States, especially those which would be subject to a strong migratory pressure, and solidarity with the countries of origin, to respond, in particular, to the underlying causes of poverty.
This principle is at the basis of the global approach to migration defined by the European Council in December 2005. This global approach to migration aims to strengthen dialogue and cooperation with the migrants' countries of origin and transit. It intends that the dialogue with these countries will cover all the dimensions of migration, especially legal migration, the prevention of and fight against illegal migration, and also the link between migration and development.
Subsequently, the European Council has constantly reaffirmed the necessity of pursuing this approach, intensifying it and making its implementation increasingly effective.
It was in this spirit of cooperation between the countries of origin, transit and destination that the first EU-Africa Ministerial Conference on Migration and Development was organised in July 2006 in Rabat. A second Ministerial Conference on Migration and Development will be held in Paris on 25 November 2008. It will be invited to adopt an operational programme, which will last over several years and consist of a series of actions that the partners concerned with the migratory flow along the western African routes will be asked to implement, especially related to the prevention of and fight against illegal immigration and human trafficking.
Border management, including reinforcement of the physical and human resources and operational cooperation with Frontex, is also an area of primary importance in the dialogue and operational cooperation with third countries, especially those on the Mediterranean rim. Thus, for example, the Joint Operation Hera 2008, carried out under the aegis of the Frontex agency, has achieved a significant reduction in the number of migrants landing on the coast of the Canary Islands.
In the same spirit, migration issues will form part of the questions addressed in the negotiations that the Commission is going to open this month with Libya, in the light of the mandate given to it by the Council in September, with the aim of concluding the framework agreement between the European Union and Libya.
Finally, as you know, the principle of responsibility was reaffirmed in last October's European Pact on Immigration and Asylum. The pact also underlines the need for solidarity with the Member States who are exposed, due to their geographical situation, to an influx of immigrants or whose resources are limited, and invites the Commission to present solutions which, in a spirit of solidarity, will take into account the difficulty faced by these States.
(ES) President-in-Office of the Council, I agree with the approach taken by the Council. The question is whether we can adopt concrete measures: time is passing and the problems are getting ever bigger. In particular, the Mediterranean countries are facing difficulties. Some have the economic resources to tackle these, whereas others do not, for example Malta which, due to its small size and limited resources, is facing enormous difficulties.
There are also problems deriving from international rules, such as the Hague Convention on Protection of Children which effectively prevents children from being returned to their families of origin. I do not know whether the Council has taken into account that the rules on protection of children are written in such a way that we find ourselves in this absurd situation where children come to Europe and cannot be returned, even to their families of origin, despite these having been identified.
Finally, I must mention the more specific issues: I know that, at the moment, there are some specific initiatives with African countries, for example Mali, to set up immigration centres so that the countries of origin or transit can manage this problem themselves, in order to avoid the dramatic situation where dozens of people perish in the sea while trying to unsuccessfully reach our coasts.
(FR) Madam President, I thank Mr Ortega for his constructive, pertinent questions. He is quite correct. We have to ensure the reinforcement of states with fewer resources: the case of Malta is perfectly clear, I know. We need to consider redeployment to strengthen the resources around Malta, and we also need to look at ways of reinforcing the Frontex mechanism in this respect, especially in Malta's case.
Secondly, as Mr Ortega knows, there will be a second EU-Africa Ministerial Conference on Migration and Development in Paris, on 25 November 2008, to follow up on the Rabat Conference, and in this framework there will be three technical meetings on legal migration, illegal migration, and migration and development. I promise that I will ask the General Secretariat of the Council to report more precisely on the standard for the protection of minors, as I am unable at the moment to give an answer.
As for the third element, as regards Mali, Mr Ortega is perfectly correct to underline the significance of these agreements. What we wish to do as the Presidency, and what we also invite the Council to pursue, is indeed to conclude such agreements with the countries of origin of immigration. It is in that respect that codevelopment and dialogue with the countries of origin are important and, for me, this agreement with Mali will serve as a reference. This is what I wished to say to Mr Ortega.
(DE) My question relates to the Union for the Mediterranean, initiated by President Sarkozy. Can it be used as an effective tool with regard to this matter? I would like to mention two specific issues. Firstly, the immigrants from North Africa: what is being done to create jobs there? Secondly, the transit immigrants from West Africa: is it not possible to create reception centres in North Africa itself?
(FR) Madam President, I wish to say that Mr Posselt's question is pertinent. The Union for the Mediterranean is, to begin with, a union for practical projects. It also has an intercultural vision. It is obviously linked to economic development, and everything related to codevelopment is included in economic development. Thus, in one way or another, I can confirm to Mr Posselt that these aspects will be dealt with at the appropriate time, in the framework of the projects and discussions on economic development between the two shores of the Mediterranean.
Subject: Opening of dialogue in Cuba
The Council Conclusions on Cuba of 23 June 2008 have been very well received in Cuban democratic circles, which appreciate the fact that the unconditional release of all political prisoners is a key priority for the EU and that it supports respect for human rights and genuine progress towards a pluralist democracy.
In line with the commitments the Council made in its Conclusions, can it indicate what effective measures it is taking to further develop dialogue with the representatives of civil society and the democratic opposition?
President-in-Office of the Council. - (FR) Madam President, Mr Masip, as you have underlined, the Council did indeed decide, on 23 June, to resume relations with Cuba, in light of certain recent positive human rights developments.
The Council first decided to resume a dialogue, without pre-conditions, between the European Union and Cuba, based on reciprocity and dealing with all issues of mutual interest. This dialogue is seeking concrete results, especially in human rights issues. In this framework, Mr Masip, the first session of the political dialogue between the European Union and Cuba at ministerial level was held in Paris on 16 October.
Secondly, in its conclusions of 23 June, the Council reaffirmed that it would continue its dialogue with representatives from civil society and the democratic opposition during high-level visits, where questions on human rights will always be raised. If necessary, meetings with the opposition will be organised in the framework of these visits.
The Council also stressed that the Union would continue to offer, to all sectors of Cuban society, its practical support for peaceful change on the island. To apply these conclusions, the organisations which represent this opposition will be regularly invited to present their views on the current political developments at the time.
Finally, the Council reaffirmed that the Union stands ready to contribute constructively to the development of all sectors of Cuban society, including development cooperation and, in the context of this commitment, as you know, Commissioner Louis Michel has just been on an official visit to Cuba to agree the outlines of this cooperation and practical projects which may be initiated.
Besides Mr Michel's visit, you will see that the Council has introduced many measures in application of the June conclusions and, next June, at the end of the Czech Presidency, the Council will begin to assess the political dialogue with Cuba and assess its results. The dialogue will continue on these bases, if it appears that Cuba is meeting the expectations expressed by the Union, especially on human rights issues.
(ES) Thank you very much, Mr Jouyet, on behalf of my colleague, Luis Yañez-Barnuevo García, a person of dignity and democracy who supports the Cuban opposition and the Cuban people.
You must keep up with your efforts to maintain these priorities and to keep the focus on this dialogue with the Cuban opposition. We have to achieve democracy in Cuba and ensure Europe's commitment to Cuba.
- (SK) Despite reports of 'changes' in Cuba, the facts show that Cuba is still not a free and democratic country. The reason for imposing political and diplomatic sanctions against Cuba has still not gone away, since 55 of the original 75 dissidents still remain in prison.
In my view, any political decision of the European Union on ending sanctions against Cuba should have been preceded by a transparent assessment of the situation's development, particularly in the area of human rights and civic freedoms for citizens of Cuba.
What has the Council done and what will it do in order to secure the release of all political prisoners from Cuban prisons?
(FR) Madam President, Minister, I was thrown out of Cuba in May 2005. On arrival at the airport, I was expelled due to being an MEP. I recently requested a visa to be sure that I would be able to cross the border and it was refused. May I rely on you, on the Presidency, to ensure that an MEP is free to visit Cuba?
(FR) Madam President, I wish to reply to Mrs Pleštinská and then to Mr Sonik. The 1996 Council common position remains valid. It recommends encouraging a transition process towards democratic pluralism and respect for human rights and, to this end, intensification of the dialogue with the Cuban authorities and with all sectors of society. The European Union declares itself ready to support the process of opening up the country, as the Cuban authorities progress along the path of democracy.
As for your situation, Mr Sonik, I have noted it and it is evident that, for all MEPs, we must show the greatest vigilance and give you our support in your actions. That is the Council's position.
Subject: Lessons from the financial crisis
What lessons has the Council learnt from the current financial crisis? What short-term and long-term measures are presently under discussion?
Do these talks involve Iceland and other European countries outside the EU whose economies are nevertheless closely interlinked?
Subject: Member States' responses to international financial crisis
Does the Council consider that the interventions of individual Member States to protect their banks and economies against the worst impacts of the international financial crisis are a retrograde step?
Subject: EU response to the financial crisis
With confidence in the financial markets at a low and the banking sector in disarray, is the Council working to tackle the crisis and restore confidence by implementing a coherent and combined approach, or is it felt that Member States are better prepared to manage the financial turmoil unilaterally?
Subject: Financial crisis and the Stability Pact
The global financial crisis has exposed the inconsistent behaviour of European Union governments and the European Central Bank, which are able to find funds to save banks from collapse, thereby breaching the provisions of the Stability Pact, when for many years they would not permit the slightest departure from the Pact's rules in order to meet important social needs.
What is the Council's view? Does it consider that, in the light of recent events, there is a need to review the provisions of the Stability Pact and the one-dimensional concept of the market economy, which has been the sole ruling principle for the development of Europe?
Subject: Eastern Europe's situation and prospects in the context of the financial crisis
Eastern Europe's fragility in the face of the financial crisis is a matter of concern for EU policy-makers. Leaders of Eastern European states feel that their economies are more vulnerable than their Western partners. What main threats could the Council highlight for the Eastern European countries and Baltic States in particular in this financial crisis? What prospects does the Council see for the Eastern European countries and Baltic States in particular in the near future (2009-2010) and in the longer term?
President-in-Office of the Council. - (FR) Madam President, I will try to reply to all of the questions relating to the financial crisis affecting the world's economy over the last 15 months or more, and which continues to affect the finances of the European economies.
As regards the Union, I would remind you that the European Council of 15 and 16 October stated its commitment, under all circumstances, to taking all necessary measures to maintain the stability of the financial system, support the major financial institutions, avoid bankruptcies and assure protection for savers' deposits.
As for the financial system, the European Council also made a forceful call for all players in the system to act responsibly, especially in the banking sector. It stressed that the real performance of company directors should be reflected in their remuneration, including severance payments and everything relating to golden parachutes. Similarly, it agreed to ensure that stock option arrangements should lead neither to excessive risk-taking nor to an over-emphasis of short-term objectives.
Following this meeting, the informal meeting of the Heads of State or Government on 7 November, whose task was to prepare the coordinated European approach for the G20 meeting, which took place last weekend in Washington, had the objectives of taking quick decisions on transparency, worldwide regulation standards, especially accounting standards, financial supervision and crisis management, of preventing conflicts of interest and of creating an early warning system, in such a way as to create saver and investor confidence.
To reply more particularly to the honourable Member's question, tabled on behalf of the Socialist Group in the European Parliament and echoing the question from Mr Evans, on the practical measures being examined to respond to the crisis, I wish to refer to the reform of the Capital Requirements Directive, which the Council is currently considering. The work of the Council on this proposal is already well advanced. The Commission has also just proposed a regulation on an approval system for rating agencies. This proposal is going in the same direction, insofar as capital requirements depend on the ratings awarded.
As for the protection of savers' deposits, the Commission has proposed to amend the current Directive to increase the minimum guarantee to EUR 50 000, with a further increase to EUR 100 000 planned in future. The European Parliament and the Council are in the process of considering this proposal.
I also note, following the European Council of 15 and 16 October, the introduction of the financial crisis team. This team, as you know, is an informal mechanism for warnings, information exchange and assessment among the representatives of the Council, the President of the European Council, the Commission, its President, the President of the European Central Bank, the President of the Eurogroup and the governments of the Member States, as well, of course, as the President of the Economic and Financial Committee, which is the linchpin of this early warning team.
To reply to the questions put by Mrs McGuinness and Mr Mitchell, I would stress that the European Council approved an action plan to offer Member States a complete common framework of national rescue and aid measures for the financial sector. The European Council called on Member States to take into account the potential effects of their national decisions on the other Member States. We also recognise that Iceland has experienced severe difficulties. A message of solidarity was sent to this country by the European Council in October. There were meetings in the wings of the Ecofin Council on 4 November and, finally, with the Council of the European Economic Area, I personally met representatives from Iceland and believe that we were able to find satisfactory solidarity mechanisms and also adapt the agreements which unite us with this country in the framework of the Council of the European Economic Area.
As for the question raised by Mr Papadimoulis, on the Stability and Growth Pact, I would remind you of the conclusions adopted by the Council on 7 October, in which it confirmed its desire to see the pact applied, whilst taking into account the exceptional circumstances with which we are familiar. Implementation of the 7 October decision must, of course, take account of the G20 conclusions, which call for the use of all available resources to sustain activity.
To respond now to the question from Mrs Andrikienė, I would remind you that, according to the Commission, Hungary, Lithuania, Estonia, Bulgaria and Romania are affected more severely by the financial crisis than the other Member States. These States have, for years, benefited from favourable external financing conditions, creating, of course, deficits in the current balances of payments and an accumulation of external debts. It is evident that, now, financing conditions are much less favourable and the problem facing these States is one of refinancing their external debt.
As for Hungary, the Council has just granted a loan of EUR 6.5 billion in the framework of the mechanism for medium-term financial assistance for balances of payments. In addition to the Council's loan, there are loans from the International Monetary Fund, for EUR 12.5 billion, and from the World Bank, for one billion. I do not know if the latter is in dollars or euros.
With current funding of EUR 12 billion, there is a risk that this mechanism will prove inadequate to meet future requirements, so this is why the Commission has just proposed increasing the assistance available to this country to EUR 25 billion. The Council has asked Parliament to give its opinion on this proposal.
I welcome Council's remarks and the general approach to the financial services crisis and, indeed, I hope that we will be able to build on the recent G20 results. As you mentioned, we need to build on that movement to create global results for global regulations and particularly financial supervision.
I have to say that financial supervision requires financial support as well. We have seen this. This is taxpayers' money, of course. But supervision, to be appropriate, needs appropriate solvency, not just for banks but also for insurance companies. I wonder, therefore, if you will also support group supervision and group support as stated in Solvency II, something not mentioned in your list of financial regulations, but which was thought up outside a time of crisis and could help us in crisis. If this is the case, perhaps the presidency could explain why, on 2 December, it intends to delete group support from this proposal, and realise how unhelpful this can be.
Our questions were framed some weeks ago and the situation is now worse than, and different to, the situation then. So, on that basis, could I ask how united the Council is in its joint action, and, where you have a situation in which Member States have to act alone, is the system working effectively?
Is it not time we had something like a Marshall Aid Plan, perhaps a Sarkozy Plan for Europe?
How would you fund that? Supposing China was to lend money to the European Investment Bank or the European Bank for Reconstruction and Development and you were to give grants to Member States - that would not affect their debt/GNP ratio.
How would you refund it? From the customs and excise that you would collect from trade and perhaps from an extra 0.5 % VAT contribution from the Member States who would draw down this facility.
Will you give consideration at your December meeting to a Marshall Aid-type plan and stop tinkering at the edges? We are now just entering into this recession, and, if we take it head on with calculated risk, we can see our way through it.
(EL) Mr President-in-Office of the Council, even Mr Prodi, the former President of the Commission, said the Stability Pact was stupid, because it only cares about inflation, deficit and debt, at a time when Europe is sinking into recession and needs measures which will foster development, employment and social cohesion.
My question is: are you considering replacing rather than just relaxing it? If you cannot or will not, then please convey to the Council President that this crisis dumping must stop.
(LT) Mr Jouyet, you spoke about Hungary and the solidarity shown towards Hungary, which is encouraging, but I am also very interested in the other countries you mentioned: Bulgaria, Romania and especially Lithuania. Can Lithuania also expect the solidarity of the European Union in the current financial crisis?
(FR) Madam President, to reply to the honourable Member who echoed the question from Mr Evans, you are perfectly correct. Issues of solvency not only affect banks, but also concern insurance companies, and our monitoring mechanisms need to be adapted to deal with groups in this sector which may be consolidated or transnational.
This is why we are determined to bring a satisfactory conclusion to the work on the Solvency II directive. We are hoping the work will be concluded as quickly as possible and we support the Commission in the performance of its work. We are hoping to find a compromise on this issue, but it is clear that we need features which will strengthen solvency monitoring at the insurance group level.
To reply to Mrs McGuinness, I think that the response from the G20, the way it was prepared, the fact that there is an action plan agreed by the G20, shows that the Council was united in its action. I would remind you that, in the context of this action plan, there are also those who say that we should call on all the resources available to maintain activity; in this action plan you have very practical financial regulation measures that I listed just recently, which I do not intend to repeat, and whose rapid implementation we are awaiting at European Union level. We have requested, not only in response to the financial crisis, but also to the economic crisis, that the Commission takes the legislative or practical initiatives required and that the House supports these by adopting the texts required as soon as possible.
As regards the coordination of the Member States, I would say to Mrs McGuinness that I think it is important that the early warning team, this coordination team, should function correctly in the framework of the Economic and Financial Committee plus the representatives of the Member States and the various institutions concerned, whether this be the European Central Bank or the Eurogroup.
As for Mr Mitchell's speech, I think that, without mentioning the Marshall Plan, and in application of the G20 principles, and speaking in the name of the Presidency, we wish to see all the levers for action at Community level put to use, combined with those at national level: whether these be existing loan facilities from the European Investment Bank, the resources available in the Community budget which should also be used to sustain activity, the resources, of course, available in national budgets, especially those relating to future spending and business support projects, or even, at Community level, the relaxation or adaptation of certain rules to help those sectors in greatest difficulty. From this point of view, we are looking at things with the greatest pragmatism, but it is clear that we must act in this area. You are, in any case, quite right, and the Presidency shares your point of view entirely.
As for what Mrs Andrikiensaid, I am sorry, but Hungary has received financial aid. The Fund, as I said and can confirm, has granted EUR 12.5 billion, with EUR 6.5 billion from the Union, and it is clear that this solidarity is benefiting the countries affected by serious crises in their balance of payments and with problems in refinancing external debt.
Rest assured that, within the Union, we are implementing the required solidarity mechanisms. We were faced with a particularly serious situation in the case of Hungary. I alluded to Iceland too. We have found ourselves in a difficult situation. If, and I do not wish it, the Baltic countries or certain countries with which you are most familiar should find themselves in the same difficulties, the same solidarity mechanisms should come into play. That is the Presidency's position and, of course, there can be no unity without solidarity.
I wish to say to Mr Papadimoulis that, first, I do not always agree with President Prodi. It is like that sometimes. Secondly, there is a need for a certain budgetary discipline. Thirdly, as I said in referring to the G20 conclusions, it seems obvious that these principles need to be adapted to the exceptional circumstances, and that exceptional measures are required. It makes sense, and here I do agree, that one should never be dogmatic. Finally, and fourthly, as for tourism, I know the Council President sufficiently well to know that he has other favourite spots and that he is putting all his energy at the service of the European Union. I trust you note that this is essential for us.
(ES) Mr Jouyet, through the financial technique of securitisation, US subprime mortgages have been included in the mortgage notes and other funds purchased by European banks and citizens.
Does the Council know how much of this financial garbage has been sold to us from the other side of the Atlantic?
I would like to know whether the French presidency finds itself isolated at the Council table in any way in terms of its historic fondness for regulation of the market and, in this particular instance, for financial services.
(FR) Madam President, to reply to the honourable Member, I do not have the exact figure in my head. The orders of magnitude that I am familiar with are really high and the excesses of securitisation, mainly from across the Atlantic and which have spread to Europe, are greater than the GDP of many Member States, or even of the EU. It is really considerable. That is what I can tell you. Securitisation has, therefore, left us to deal with a destabilising shock of an unprecedented severity. That is what I can tell you today.
To reply to Mrs Doyle, I hope here that, as with other issues, we are not totally isolated and that the Presidency is confident. Financial regulation is certainly not an easy matter, Mrs Doyle, but I think that we are making progress. This afternoon, we have had exchanges in your House with the President of the European Commission and we are relatively confident about the action plan as defined by the European Council and as shaped by the whole of Europe at the informal meeting of the Heads of State or Government, and then guided by the work of the G20 this weekend in Washington.
There is no longer any argument, I would say, at least about the theory. We have to deal with this lack of regulation. There is no need or desire for more regulations, but we have to adapt some of them and need to ensure there is a system which is secure and transparent for savers and investors. I think the whole world agrees with us on this. Thereafter, it is a question of adjustment.
Subject: Political responsibility for abuses that occur during EU military operations
Testimony has emerged in Sweden that the French military force involved in EU operation Artemis in Bunia, Congo, engaged in the torture and fake execution of a prisoner. This incident is alleged to have taken place on 13 July 2003 and has been investigated by both the Swedish and French armed forces. This incident raises many issues regarding future cooperation.
Are there any guarantees that the forces sent by EU Member States on EU operations observe signed conventions and have competence under international law? How does the Council intend to follow up the findings of the current French investigation into the Bunia incident?
Subject: Political responsibility for abuses that occur during EU military operations
Testimony has emerged in Sweden that the French military force involved in EU operation Artemis in Bunia, Congo, engaged in the torture and fake execution of a prisoner. This incident is alleged to have taken place on 13 July 2003 and has been investigated by both the Swedish and French armed forces. The Swedish evidence gave contradictory accounts and the French investigation came to the conclusion that no abuses had occurred, but the incident does raise a number of issues for the future.
Who should assume political responsibility for excesses committed by a Member State's military force engaged in an EU operation abroad? If a Member State's military force is found guilty of a war crime during an EU operation, is it possible to suspend that Member State from EU operations for a lengthy period in order to defend the good name and reputation of military forces from the EU Member States?
President-in-Office of the Council. - (FR) Madam President, these are serious questions raised by Mrs Goudin and Mrs Dahl. I can assure both them and your House that the operations of the European Union are carried out in compliance with the conventions protecting human rights and international law.
This principle is clearly specified in all planning documents approved by the Council and included in the individual instructions which are given to active forces. This is what is known as the 'soldiers' corps'.
Where certain individuals deployed in foreign and defence operations go beyond their duties, the disciplinary and legal consequences fall within the competence of the Member States. All Member States adhere to the conventions that protect human rights.
In the case referred to in this joint question, allow me to take off my President-in-Office of the Council hat to say this: for the sake of transparency, the French authorities, after contacting the Swedish authorities, carried out a thorough inquiry. This inquiry was carried out for the French authorities by the Inspectorate for active forces and national defence.
This inquiry showed that the young man captured by French forces on 13 July 2003, during Operation Artemis in the Democratic Republic of Congo, suffered neither torture nor cruel treatment. Thus, the serious accusations levelled against the French and Swedish forces are unfounded.
(SV) I should like to ask the following question: this young man has, as we know, disappeared. How is it possible to prove that nothing has happened to him?
(DA) Madam President, I would like to follow up the question by asking for clarification as to whether, if there is doubt about whether a Member State complies with the international conventions in connection with an operation for the EU, it is possible for the Member State to be excluded from participating. I think in some cases it could be necessary and quite important to be clear on that.
(FR) Madam President, without going to extremes, I want to give a factual reply to the questions from Mrs Goudin and Mrs Dahl, and so I will give your House, as well as my hat, the information from the report on the inquiry carried out by the French Inspectorate for active forces and national defence.
For the House's information - I am not obliged to deal with these questions as part of my functions, but I will do so - I will summarise for you the inquiry into the occurrences of 13 July 2003 in Chem-Chem camp in Bunia, in the Democratic Republic of Congo. This inquiry, carried out with the support and cooperation of the Swedish forces, shows that the young man captured by French forces on 13 July 2003, during Operation Artemis in the Democratic Republic of Congo, suffered neither torture nor cruel treatment. He was detained for several hours in the camp, then released. The inquiry was ordered on 31 March 2008 by the head of the army, to complement the preliminary inquiries carried out by the Swedish and French authorities in their respective countries. There was very good cooperation between these authorities and, as a result of the inquiries, it appears that the serious accusations levelled against the French and Swedish soldiers and the two colonels involved are unfounded.
To conclude, it is evident that the protection of human rights and the international conventions must be respected in every phase of foreign policy security and defence operations, from planning to the implementation phase, and this must be achieved, especially, by continuous training for the teams in this sphere.
(DE) Mr President-in-Office of the Council, I should be interested to hear what you view the role of the UN to be as far as these issues are concerned. Do you think that the UN will have a job to do in these areas?
I am reassured by your comments - both with your French hat and the wider Council hat.
But would you not agree that this incident, and any such incidents like this, are very bad from the point of view of our EU operations and that we need to be very clear and very careful about how we handle any such reports so that we deal with them timely and that it does not cause a slur, if you like, on our good work?
- (FR) Madam President, as for what Mrs McGuinness said, I share your opinion entirely. It is evident that, whatever the foreign operations, whether pursued in the framework of European Security and Defence Policy or in a joint framework, they should obviously be announced and reported on. Transparency must be absolutely vital.
I am in full agreement with Mrs McGuinness and this is why we need to develop everything to do with 'Military Erasmus'. I hope that the work of the next European Council, which will be held in December, can expand on the aspects relating to training and the exchange of best practice and experiences between the Member States in the framework of the European Security and Defence Policy.
In response to Mrs McGuinness, I think that this is an extremely important element, if we wish to develop a strategy for European security and presence on foreign soil. You are quite right, Mrs McGuinness.
As for Mr Rübig's question, this will be dealt with tomorrow morning in our debate on the Democratic Republic of Congo. I believe that the UN's role is indeed important. The question is how its resources can be strengthened and complemented.
I see Mrs Dahl asking for the floor again. I can only give you one supplementary question and that is it, I am afraid. I am sorry, but that is it.
(Interjection from the floor)
I am not in a position to force exactly what you would like to hear, maybe. The President-in-Office has answered, and I am afraid that has to be an end to it unless you address further correspondence.
Subject: Coordination of national social security systems
Will the Council say what progress has been made in the process of updating and simplifying European legislation on the coordination of national social security systems, the first stage of which was the adoption of Regulation (EC) No. 883/2004, to enable EU citizens to move freely within Europe, whilst retaining their rights and social benefits (health care, pensions, unemployment benefit)?
What stage has been reached in the adoption of an implementing regulation to replace Regulation (EEC) No. 574/722, which will also contain provisions designed to strengthen cooperation between national agencies and improve methods of exchanging data?
Madam President, to reply to Mrs Panayotopoulos, I would say to her that the Council fully shares her opinion on the need to reach an agreement, as soon as possible, on the proposed regulation setting out methods for applying Regulation No 883/2004, which relates to the coordination of social security systems.
This means establishing the conditions for the adoption of this regulation in order to complete, by May 2009 if possible, the reform of the coordination of social security systems. This proposed regulation, presented by the Commission in January 2006, has since, given the breadth and highly technical nature of its provisions, been subject to chapter-by-chapter examination under the successive Presidencies.
Thanks to the sustained efforts of the preceding Presidencies, partial general approaches have been adopted. This process was completed last month under the French Presidency with the adoption of the partial general approaches on the two remaining chapters, relating to benefits for accidents at work and occupational illnesses and also death benefits.
Meanwhile, Parliament gave its opinion last July at first reading. The Council welcomes the broad convergence of views with Parliament. It sees in this the fruits of some highly constructive cooperation, initiated between the two institutions from the very beginning of the examination of this text.
The adoption of a common position on the draft regulation is, for the French Presidency, one of the major steps towards increasing personal mobility within the Union. This is why the Presidency will do whatever it can to have this common position adopted at the Council meeting on 15 December, so that Parliament can adopt it in its part-session next January.
(EL) Madam President, I should like to ask the President-in-Office of the Council about the new Commission proposal 2008/414 on the rights of patients to cross-border services.
What is the French Presidency's position on this new proposal?
(FR) Madam President, it is clear to the French Presidency that we must support this proposal from the Commission.
In practical terms, it facilitates the procedures for insured persons, speeds up the response and processing times for cross-border situations by institutions in the various social security spheres, such as accidents at work, occupational illnesses and invalidity. We need to make progress to adopt rules on this issue. As you know, the French Presidency asked Alain Lamasssoure, whom you know, a question about ways of overcoming the obstacles to cross-border mobility. Harmonisation in the social security sphere is one of the responses.
An appropriate balance has to be found between maintaining national social security traditions, which are important in each of our Member States, and making the changes which are vital for facilitating cross-border mobility.
In this framework, we support the proposal you mentioned and the Presidency, under the aegis of Xavier Bertrand, is making all possible efforts to achieve its adoption.
(DE) I believe that one of the biggest problems that we have is double taxation within Europe, which, in the area of social security in particular, unexpectedly leads to additional tax burdens. I would be interested to know whether an initiative from the French Presidency of the Council is to be expected.
With electronic transfer of payments and the ease of electronic reimbursement, surely it is not beyond the collective competence and wit of European institutions to put the technology in place to allow the essential single market right of freedom of movement or cross-border mobility of all our citizens - including the disabled and old age pensioners and others - or is it the fact that there is no collective will to do so? Is any country standing in the way of a collective resolution to this problem?
(FR) Madam President, I wish to reply to Mr Rübig and Mrs Doyle, as these are questions which have already caught my attention.
Firstly, I think that Mrs Doyle is correct. All technologies, and electronic technologies are especially useful here, should be used to facilitate the processing of patient files.
Secondly, Mrs Doyle, we are in favour of a collective solution, providing that, in the cause of mobility, we do not threaten each country's social security traditions.
Thirdly, I agree with Mr Rübig. It has been seen that there are legal issues relating to contribution payment problems, relating to double taxation. Mr Rübig is correct.
To give you my own view, having considered these problems closely only last week, as we come from border countries, Mr Rübig, I think that national administrations are not always properly trained, confident or sufficiently motivated to solve this type of problem. This seems to me, to reply to Mrs Doyle, the real difficulty. That is why a collective Community approach is required. The Commission, really, has to push hard. The Presidency is pushing this work forward too, because there is administrative, bureaucratic and cultural reluctance in each of our Member States.
Now, the question of cross-border mobility is a real issue for European integration, for developing a new European generation and simply for allowing our citizens to see the practical advantages of the European Union. There are far too many administrative obstacles to these cross-border movements, especially in the social and fiscal spheres.
That is a real issue. I believe that this also requires in-depth reforms and coordination between the Community institutions, especially the Commission, and the national administrations.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 19.05 and resumed at 21.00)